                   Case 3:20-cv-00563 Document 1 Filed 01/24/20 Page 1 of 11




 1   William E. Thomson, Jr., State Bar No. 47195
     wthomson@brookskushman.com
 2   BROOKS KUSHMAN P.C.
     601 S. Figueroa St., Suite 2080
 3   Los Angeles, CA 90017-5726
     Tel. (213) 622-3003; Fax (213) 622-3053
 4
     Thomas A. Lewry (To be admitted Pro Hac Vice)
 5   tlewry@brookskushman.com
     John S. LeRoy (To be admitted Pro Hac Vice)
 6   jleroy@brookskushman.com
     Christopher C. Smith, State Bar No. 238882
 7   csmith@brookskushman.com
     John M. Halan (To be admitted Pro Hac Vice)
 8   Jhalan@brookskushman.com
     BROOKS KUSHMAN P.C.
 9   1000 Town Center, Twenty-Second Floor
     Southfield, MI 48075
10   Tel. (248) 358-4400; Fax (248) 358-3351

11   Attorneys for Plaintiff

12
                                    UNITED STATES DISTRICT COURT
13
                                   NORTHERN DISTRICT OF CALIFORNIA
14
                                       SAN FRANCISCO DIVISION
15

16

17     OMNI MEDSCI, INC.,
                                                     Case No. 3:20-cv-00563
18
                      Plaintiff,
19     v.                                            COMPLAINT FOR PATENT
                                                     INFRINGEMENT
20     APPLE INC.,
21                    Defendant.
                                                     DEMAND FOR JURY TRIAL
22

23

24

25

26
27

28


     COMPLAINT
                  Case 3:20-cv-00563 Document 1 Filed 01/24/20 Page 2 of 11




 1
            Plaintiff, Omni MedSci, Inc. (“Omni MedSci”), alleges as follows:
 2
                                              The Parties
 3
            1.      Plaintiff Omni MedSci is a Michigan corporation having its principal place of
 4
     business at 1718 Newport Creek Drive, Ann Arbor, Michigan 48103. Dr. Mohammed N. Islam
 5

 6   is the principal of Omni MedSci. Dr. Islam is a tenured Professor of Optics and Photonics in the

 7   Electrical and Computer Engineering Department, and a Professor of Biomedical Engineering, at

 8   the University of Michigan’s College of Engineering. Omni MedSci is part of the Omni family
 9
     of companies, which create, develop, and commercialize Dr. Islam’s optical technology in
10
     various fields. The Omni companies also develop and provide unique optical products to the
11
     U.S. Department of Defense and intelligence community.
12
            2.      Defendant Apple Inc. (“Apple”) is a California corporation, having a regular and
13

14   established place of business at 1 Infinite Loop, Cupertino, California 95014. Apple may be

15   served with process through its registered agent for service of process C T Corporation System
16   (C0168406).
17

18                                     Jurisdiction and Venue

19          3.      This is a complaint for patent infringement under 35 U.S.C. §§ 101, et seq. The

20   Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338.
21          4.      The court has personal jurisdiction over Apple, and venue under 28 U.S.C.
22
     §§1391(a)(1) and 1400(b) is proper in this district, because Apple has a regular and established
23
     place of business in this district and because Apple offers for sale and sells infringing Apple
24
     Watches in this district.
25

26
27

28
     COMPLAINT                                       1
     Case No. 3:20-cv-00563
                  Case 3:20-cv-00563 Document 1 Filed 01/24/20 Page 3 of 11




 1                                          The Patent-in-Suit
 2          5.      On December 31, 2019, the U.S. Patent and Trademark Office issued U.S. Patent
 3   No. 10,517,484 (“the ‘484 patent”) (Exhibit A) to Dr. Mohammed N. Islam.
 4
            6.      The ‘484 patent is the “Patent-in-Suit.”
 5
            7.      Omni MedSci has been, and is, the owner by assignment of the Patent-in-Suit.
 6

 7                                          Background Facts
 8
            8.      By 2012, Omni MedSci had invented technology for using lasers in medical and
 9
     other applications, including wearable measurement devices incorporating lasers and other
10
     components that can detect and monitor physiological parameters such as glucose, ketones, heart
11
     rate, blood constituents, and dental caries.
12

13          9.      On December 31, 2012, Omni MedSci filed a set of patent applications covering

14   its developments using lasers for medical and other applications.
15          10.     Between June 2014 and July 2016, Dr. Islam had a series of meetings and email
16
     exchanges with Apple personnel regarding the technology underlying his then-pending patent
17
     applications, including the now-issued Patent-in-Suit. In those exchanges, Apple was offered the
18
     opportunity to license or acquire Omni MedSci’s patented and patent-pending technology, but
19

20   Apple declined.

21          11.     On June 11-12, 2014, Dr. Islam met with Apple employees Drs. Michael O’Reilly

22   and Michael Hillman at Apple’s headquarters in Cupertino, California to discuss Omni MedSci’s
23   then patent-pending technology.
24
            12.     Dr. Hillman then arranged for a meeting with Dr. Islam and approximately ten
25
     Apple employees at Apple’s headquarters in Cupertino, California to discuss technical details of
26
     Omni MedSci’s then patent-pending technology. The meeting took place at Apple on February
27

28   5, 2015.

     COMPLAINT                                        2
     Case No. 3:20-cv-00563
                  Case 3:20-cv-00563 Document 1 Filed 01/24/20 Page 4 of 11




 1          13.     On July 14, 2016, Apple employee Greg Joswiak emailed Dr. Islam inviting him
 2   to provide additional information about his technology. Mr. Joswiak indicated that he would
 3
     share the information with his team at Apple.
 4
            14.     Four days later, Apple employees Drs. Ed Hull and Shonn Hendee arranged a
 5
     meeting with Dr. Islam and approximately ten Apple employees at Apple’s headquarters in
 6

 7   Cupertino, California to discuss technical details of Omni MedSci’s then patent-pending

 8   technology. The meeting took place at Apple on July 18, 2016. At the meeting, Dr. Islam

 9   shared the published patent applications for predecessors of the ‘484 patent.
10          15.     Dr. Islam continued to correspond with Apple employees regarding the status of
11
     his pending patent applications and technological development. On December 21, 2017, Dr.
12
     Islam emailed Drs. O’Reilly, Hull, and Hendee enclosing copies of the allowed claims for
13
     predecessors of the ‘484 patent. In response, Dr. O’Reilly emailed Dr. Islam stating, “We
14

15   [Apple] don’t wish to receive any information about any of your IP [Intellectual Property].”

16
                             Apple’s Infringing Apple Watch Products
17
            16.     On information and belief,1 Apple has made and sold several models of its Apple
18
     Watch product. In this lawsuit, Omni MedSci asserts infringement by Apple’s Series 3 and
19

20   Series 5 watches, because, on information and belief, they are the only models Apple currently

21   sells (collectively, “Watches”).      Exemplary Watches advertised on Apple’s web site

22   (https://www.apple.com/watch/compare/, captured on January 8, 2020) are shown below:
23

24

25

26
27
     1
      For allegations based on information and belief, Omni MedSci believes that the allegations will
28   have evidentiary support after a reasonable opportunity for investigation and discovery.
     COMPLAINT                                        3
     Case No. 3:20-cv-00563
                  Case 3:20-cv-00563 Document 1 Filed 01/24/20 Page 5 of 11




 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15
            17.     The Watches are wearable devices that measure a physiological parameter,
16
     namely, heart rate.
17

18          18.     The Watches measure heart rate non-invasively using light emitting diodes

19   (“LEDs”).
20          19.     In use, the Watches are paired with and communicate with Apple iPhones.
21
            20.     The Watches are worn on a user’s wrist.
22
            21.     The Watches can improve the signal-to-noise ratio of the LED light reflected from
23
     the skin by increasing the intensity of the light emitted from the LEDs.
24

25          22.     The Watches can also improve the signal-to-noise ratio of the LED light reflected

26   from the skin by increasing the pulse rate of the LEDs.

27          23.     The Watches have one or more lenses that deliver the light from the LEDs to a
28   Watch wearer’s skin.
     COMPLAINT                                        4
     Case No. 3:20-cv-00563
                     Case 3:20-cv-00563 Document 1 Filed 01/24/20 Page 6 of 11




 1             24.    The Watches have at least two spatially separated detectors that receive LED light
 2   reflected from the skin.
 3
               25.    The detectors in the Watches can be synchronized to the LED light sources.
 4
               26.    The detectors in the Watches capture light while the LEDs are off.
 5
               27.    The Watches have one or more analog to digital converters that process the
 6

 7   reflected light received by the detectors.

 8             28.    The Watches can compare the light captured while the LEDs are off and the light

 9   captured from the LED light reflected from the skin.
10             29.    The Watches include an amplifier to improve detection sensitivity.
11
               30.    The Watches can communicate heart rate information to a paired iPhone and that
12
     paired iPhone can store the heart rate information in iCloud.
13

14                              Count 1 – Infringement of the ‘484 Patent
15             31.    Omni MedSci reasserts and incorporates the allegations contained in the
16
     paragraphs above.
17
               32.    Apple has directly infringed and is directly infringing the ‘484 patent by making
18
     using, offering for sale, and selling the Watches, and importing the Watches into the United
19

20   States.

21             33.    Based on publicly available information, the Watches infringe at least claims 1-4,

22   7-12, and 16-21 and of the ‘484 patent. Omni MedSci may assert additional claims of the ‘484
23
     patent after a reasonable opportunity for investigation and discovery.
24
               34.    Apple’s infringement is described further below with respect to exemplary claim
25
     7. The analysis below is based on publicly available information.
26
               35.    Claim 7 recites: “A system for measuring one or more physiological parameters
27

28   and for use with a smart phone or tablet.” The Watches Apple sells include a measurement

     COMPLAINT                                         5
     Case No. 3:20-cv-00563
                  Case 3:20-cv-00563 Document 1 Filed 01/24/20 Page 7 of 11




 1   device that can measure heart rate, which is a physiological parameter. The Watches can be
 2   paired with an iPhone. See, e.g., support.apple.com/en-us/HT204666.
 3
            36.     Claim 7 further recites: “a wearable device adapted to be placed on a wrist or an
 4
     ear of a user, including a light source comprising a plurality of semiconductor sources each of
 5
     the semiconductor sources configured to generate an output light having one or more optical
 6

 7   wavelengths.” The Watches are designed to be worn on a user’s wrist and use multiple light

 8   emitting diodes for measuring the heart rate. See, e.g., support.apple.com/en-us/HT204666, U.S.

 9   Pub. No. 2017/0281024, and U.S. Pub. No. 2016/0058367.
10          37.     Claim 7 further recites: “the wearable device comprising one or more lenses
11
     configured to receive a portion of at least one of the output lights and to deliver a lens output
12
     light to tissue.” The Watches include one or more lenses that receive the light from the LEDs and
13
     deliver a portion of that light to a wearer’s skin. The lenses can be seen in the images of the
14

15   accused Watches, below:

16

17

18

19

20

21

22

23

24                     Series 5                                    Series 3

25          38.     Claim 7 further recites: “the wearable device further comprising a detection
26   system configured to receive at least a portion of the lens output light reflected from the tissue
27
     and to generate an output signal having a signal-to-noise ratio, wherein the detection system is
28
     COMPLAINT                                        6
     Case No. 3:20-cv-00563
                  Case 3:20-cv-00563 Document 1 Filed 01/24/20 Page 8 of 11




 1   configured to be synchronized to the light source.” On information and belief, The Watches
 2   include a detection system that receives part of the light reflected from a wearer’s skin. The
 3
     detection system generates an output signal, which has a signal-to-noise ratio and can be
 4
     synchronized to the light source. See, e.g., support.apple.com/en-us/HT204666 and U.S. Pub.
 5
     No. 2016/0058367.
 6

 7          39.     Claim 7 further recites: “wherein the detection system comprises a plurality of

 8   spatially separated detectors, and wherein at least one analog to digital converter is coupled to at

 9   least one of the spatially separated detectors.” The Watches include two (for Series 3) or eight
10   (four Series 5) detectors. Each detector is separated from the others in space. On information
11
     and belief, the Watches include at least one analog-to-digital converter coupled to at least one of
12
     the detectors. See, e.g., support.apple.com/en-us/HT204666, U.S. Pub. No. 2016/0058367, U.S.
13
     Pub. No. 2016/0058312, and U.S. Pub. No. 2016/0038045.
14

15          40.     Claim 7 further recites: “the smart phone or tablet comprising a wireless receiver,

16   a wireless transmitter, a display, a speaker, a voice input module, one or more buttons or knobs, a

17   microprocessor and a touch screen, the smart phone or tablet configured to receive and process at
18
     least a portion of the output signal, wherein the smart phone or tablet is configured to store and
19
     display the processed output signal.” Apple’s iPhone’s, which can be paired with the Watches,
20
     have a wireless receiver, a wireless transmitter, a display, a speaker, a voice input module, one or
21
     more buttons or knobs, a microprocessor and a touch screen. An iPhone can receive and process
22

23   data (e.g., heart rate information) from the Apple watch and store and display the processed data.

24   See, e.g., support.apple.com/en-us/HT204666; U.S. Pub. No. 2016/0058312.
25          41.     Claim 7 further recites: “wherein at least a portion of the processed output signal
26
     is configured to be transmitted over a wireless transmission link.” An iPhone can transmit heart
27
     rate information from a paired Watch over a wireless transmission link to Apple’s iCloud. See,
28
     COMPLAINT                                         7
     Case No. 3:20-cv-00563
                  Case 3:20-cv-00563 Document 1 Filed 01/24/20 Page 9 of 11




 1   e.g., support.apple.com/en-us/HT204666; www.imore.com/how-sync-your-health-data-ios-11-
 2   and-how-it-works; U.S. Pub. No. 2016/0058312.
 3
            42.     Claim 7 further recites: “a cloud configured to receive over the wireless
 4
     transmission link an output status comprising the at least a portion of the processed output signal,
 5
     to process the received output status to generate processed data, and to store the processed data.”
 6

 7   Apple sells a system, which includes the Apple iCloud that can receive over a wireless

 8   transmission link an output status comprising at least a portion of the processed data transmitted

 9   from Apple iPhones. The Apple iCloud can then process the transmitted output status to generate
10   and store data such as heart rate information. See, e.g., support.apple.com/en-us/HT204666;
11
     www.imore.com/how-sync-your-health-data-ios-11-and-how-it-works.
12
            43.     Claim 7 further recites: “wherein the output signal is indicative of one or more
13
     physiological parameters.”     The output signal from the Watches represents, inter alia, the
14

15   wearer’s heart rate. See, e.g., U.S. Pub. No. 2016/0058367.

16          44.     Claim 1 further recites: “the wearable device configured to increase the signal-to-

17   noise ratio by increasing light intensity of at least one of the semiconductor sources from an
18
     initial light intensity and by increasing a pulse rate of at least one of the semiconductor sources
19
     from an initial pulse rate.” On information and belief, the Watches have the ability to improve
20
     the signal-to-noise ratio of the output signal “by increasing both LED brightness [light intensity]
21
     and sampling rate [pulse rate].” See, e.g., support.apple.com/en-us/HT204666.
22

23          45.     Claim 7 further recites: “the detection system further configured to: generate a

24   first signal responsive to light received while the semiconductor sources are off, generate a
25   second signal responsive to light received while at least one of the semiconductor sources is on.”
26
     On information and belief, the Watches include can capture light while the LEDs are off and
27
     convert the captured light into a first signal and capture light while at least one of the LEDs is on
28
     COMPLAINT                                         8
     Case No. 3:20-cv-00563
                  Case 3:20-cv-00563 Document 1 Filed 01/24/20 Page 10 of 11




 1   and convert the captured light into a second signal. See, e.g., support.apple.com/en-us/HT204666
 2   and U.S. Patent Publication No. 2016/0058367.
 3
            46.      Claim 7 further recites that the system can “increase the signal-to-noise ratio by
 4
     comparing the first signal and the second signal.” On information and belief, the Watches can
 5
     increase the signal-to-noise ratio by comparing the first signal and the second signal. See, e.g.,
 6

 7   U.S. Patent Publication No. 2016/0058367.

 8
                                      Count 7 – Willful Infringement
 9
            47.      Omni MedSci reasserts and incorporates the allegations contained in the
10
     paragraphs above.
11

12          48.      Based on the communications and meetings between Dr. Islam and Apple

13   personnel, Apple knew of its infringement of the Patent-in-Suit or was willfully blind to its

14   infringement.
15          49.      Apple’s infringement of the Patent-in-Suit has been willful.
16

17                                          Demand for Relief

18          WHEREFORE, Omni MedSci requests entry of judgment against Apple as follows:
19          A.       Finding Apple liable for infringement of the Patent-in-Suit and that the
20   infringement has been willful;
21          B.       Awarding Omni MedSci damages under 35 U.S.C. § 271 adequate to compensate

22   for Apple’s infringement;

23          C.       Permanently enjoining Apple, together with any officers, agents, servants,
     employees, and attorneys, and such other persons in active concert of participation with them,
24
     who receive actual notice of the Order, from further infringement of the Patent-in-Suit;
25
            D.       A declaration this case is exceptional within the meaning of 35 U.S.C. § 285 and
26
     awarding Omni MedSci its reasonable attorney fees, costs, and disbursements;
27
            E.       Awarding Omni MedSci interest on all damages awarded; and
28
     COMPLAINT                                         9
     Case No. 3:20-cv-00563
                Case 3:20-cv-00563 Document 1 Filed 01/24/20 Page 11 of 11




 1
           F.     Granting Omni MedSci all other relief to which it is entitled.
 2
                                       Demand for Jury Trial
 3

 4         Omni MedSci demands trial by jury for all issues so triable.

 5

 6
     Dated: January 24, 2020                Respectfully submitted,
 7
                                            By: /s/ Christopher C. Smith
 8                                          Christopher C. Smith, State Bar No. 238882
                                            csmith@brookskushman.com
 9                                          Thomas A. Lewry (To be admitted Pro Hac Vice)
                                            tlewry@brookskushman.com
10                                          John S. LeRoy (To be admitted Pro Hac Vice)
                                            jleroy@brookskushman.com
11                                          John M. Halan (To be admitted Pro Hac Vice)
                                            Jhalan@brookskushman.com
12                                          BROOKS KUSHMAN P.C.
                                            1000 Town Center, Twenty-Second Floor
13                                          Southfield, MI 48075
                                            Tel. (248) 358-4400; Fax (248) 358-3351
14
                                            William E. Thomson, Jr., State Bar No. 47195
15                                          wthomson@brookskushman.com
                                            BROOKS KUSHMAN P.C.
16                                          601 S. Figueroa St., Suite 2080
                                            Los Angeles, CA 90017-5726
17                                          Tel. (213) 622-3003; Fax (213) 622-3053

18                                          Attorneys for Plaintiff

19

20

21

22

23

24

25

26
27

28
     COMPLAINT                                      10
     Case No. 3:20-cv-00563
